Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s After Final response dated 09/09/21 has been entered.  Claims 5, 9, and 20 are cancelled. Claims 1-4, 6-8, 10-19 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JingJing Xue on November 8, 2021. The application has been amended as follows: 
Please replace the claim set dated 9/9/21 with the following set:
--
1. (Currently Amended) A method comprising:
receiving order information by a server, the order information including at least one commodity identifier;
sending, by the server, an order-picking task to an order-picking terminal according to the order information, the order-picking task including commodity information corresponding to the at least one commodity identifier; and
sending, by the server, a prompt instruction to a prompt apparatus corresponding to the at least one commodity identifier to cause the prompt apparatus to send a prompt signal to determine at least one commodity corresponding to the at least one commodity identifier, the prompt signal including a light prompt, a sound prompt, or a vibration prompt, the sending including instructing the prompt apparatus to send different prompt signals for different sub-order information of the order information,
wherein the order-picking task includes a prompt signal identifier and the prompt instruction includes the prompt signal identifier, the prompt signal identifier representing a prompt manner of the prompt signal such that the prompt apparatus sends a prompt signal consistent with the prompt manner; and 
wherein the prompt apparatus flashes a light or buzz a buzzer.



3. (Original) The method of claim 1, wherein the sending the order-picking task to the order-picking terminal according to the order information includes:
extracting the at least one commodity identifier from the order information; and
sending the order-picking task carrying the at least one commodity identifier to the order-picking terminal.

4. (Previously Presented) The method of claim 1, wherein the sending the order-picking task to the order-picking terminal according to the order information includes:
dividing the order information into multiple pieces of sub-order information, a respective piece of sub-order information including one or more commodity identifiers, and the one or more commodity identifiers in the respective piece of sub-order information corresponding to the order-picking terminal; and
sending the respective piece of sub-order information as the order-picking task to the order-picking terminal.

5. (Canceled) 

6. (Previously Presented) The method of claim 1, wherein prompt signal identifiers in order-picking tasks corresponding to different pieces of sub-order information are different.

7. (Original) The method of claim 1, wherein the sending the order-picking task to an order-picking terminal includes:
determining a position corresponding to the order-picking task; and
sending the order-picking task to an order-picking terminal associated with the position.

8. (Currently Amended) The method of claim 1, wherein the sending the order-picking task to the order-picking terminal includes:
determining a position of the at least one commodity corresponding to the order-picking task; 
determining an order-picking terminal closest to the position of the commodity; and
sending the order-picking task to the determined order-picking terminal.

9. (Canceled) 


receiving an order-picking complete instruction sent by the order-picking terminal; and
sending a prompt stop instruction to the prompt apparatus corresponding to the commodity indicated by the commodity identifier in the order information to cause the prompt apparatus to stop sending the prompt signal.

11. (Previously Presented) The method of claim 10, wherein the prompt stop instruction includes the prompt signal identifier, so that the prompt apparatus stops sending the prompt signal consistent with the prompt manner.

12. (Original) The method of claim 1, wherein:
the prompt apparatus is connected to a management server; and 
the sending the prompt instruction to the prompt apparatus corresponding to the commodity identifier includes:
sending the commodity identifier in the order information to the management server to cause the management server to send the prompt instruction to the prompt apparatus corresponding to the commodity indicated by the commodity identifier in the order information.

13. (Currently Amended) A method comprising:
receiving an order-picking task, the order-picking task including at least one piece of commodity information and prompt information, the at least one piece of commodity information being used for informing an order-picking terminal of a commodity that needs to be picked, and the prompt information representing a prompt manner of a prompt apparatus corresponding to the commodity indicated by the commodity information,
wherein the order-picking task includes a prompt signal identifier, the prompt signal identifier representing a prompt manner of the prompt signal such that the prompt apparatus sends a prompt signal consistent with the prompt manner, the prompt manner of the prompt signal including a [[of]] light prompt, or a sound prompt, or a vibration prompt for the order-picking task, 
in response to sending the prompt signal, flashing a light or buzzing a buzzer.

14. (Original) The method of claim 13, further comprising:
receiving a commodity identifier; and
indicating that a commodity indicated by a piece of commodity information in the order-picking task has been picked when the input commodity identifier matches the commodity information.

15. (Original) The method of claim 14, further comprising:
sending a prompt stop instruction to the prompt apparatus to request the prompt apparatus to stop 

16. (Original) The method of claim 15, wherein:
the order-picking terminal and the prompt apparatus include a near field communication module; and
the sending the prompt stop instruction to the prompt apparatus includes:
receiving an input on a touch screen of the order-picking terminal to send the prompt stop instruction to the near field communication module of the prompt apparatus by using a near field communication module of the order-picking terminal.

17. (Currently Amended) An electronic price tag comprising:
one or more processors; and
one or more memories storing thereon computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising:
receiving a notification instruction, the notification instruction including a commodity identifier; [[and]]
sending a prompt signal to indicate a location of a commodity corresponding to the commodity identifier,
wherein the notification instruction further includes a prompt signal identifier, the prompt signal identifier representing a prompt manner of the prompt signal such that the electronic price tag sends a prompt signal consistent with the prompt manner, a prompt, a sound prompt, or a vibration prompt ; and
flashing the light  prompt or buzzing a buzzer.

18. (Previously Presented) The electronic price tag of claim 17, wherein:
the sending the prompt signal includes sending the prompt signal consistent with the prompt manner.

19. (Original) The electronic price tag of claim 17, wherein the acts further comprise:
receiving a prompt stop instruction; and
stopping sending the prompt signal.

20. (Canceled) ---
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:


With respect to the 103, the Examiner is in agreement with arguments submitted by the Applicant on 9/9/21.  Applicant’s arguments, in further view of the Examiner’s amendments above, render the claims novel and unobvious.”  Therefore, the Examiner is allowing the case.
Claims 2-4, 6-8, 10-12, 14-16, 18-19 incorporate the features of claims 1, 13, and 17 through their dependencies, and are allowed for the same reasons given above. 
A Non Patent Literature search was conducted and no relevant art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/LUNA CHAMPAGNE/
Primary Examiner, Art Unit 3627 
November 8, 2021